UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10201 The Appleton Funds (Exact name of Registrant as specified in charter) One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Address of principal executive offices) (Zip code) Daniel T. Buckley One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 338-0700 Date of fiscal year end:December 31 Date of reporting period: December 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A Registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A Registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1.) APPLETONEQUITY GROWTH FUND Annual Report December 31, 2014 InvestmentAdviser Appleton Partners, Inc. One Post Office Square, Sixth Floor Boston, MA 02109 Table of Contents Letter to Shareholders 1 Fund Performance 4 Expense Example 5 Tabular Presentation of Schedule of Investments 5 Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to the Financial Statements 12 Report of Independent Registered Public Accounting Firm 17 Supplemental Information 18 Trustees and Officers Information 20 Privacy Policy Disclosure 21 Dear Shareholder, Many felt that we would see higher interest rates and a slowdown in the four and a half year old rally in stocks during 2014. Neither came to fruition, as accommodative monetary policy from global central banks kept rates anchored, providing a tailwind for equities. The S&P 500 Index rose 4.93% over the final quarter to finish the year, returning 13.69% for the full year. While the S&P 500 produced another year of robust returns, many active managers struggled to keep pace this past year. According to Morningstar, only about 13% of U.S. large cap equity managers beat the S&P 500 Index in 20141. The Appleton Equity Growth Fund finished with a gain of 2.98% for the one year period ending December 31, 2014. Looking back at the second half of the year, the Fund’s relative performance was most negatively impacted by the steep decline in the price of oil. Stock selection within the Energy and Industrial sectors was the primary detractor, and dwarfed the positive allocation effect of being underweight the Energy sector as a whole. The Energy sector, in addition to Chicago Bridge and Iron, subtracted 333 basis points from the Fund’s relative performance. On the positive side, Apple, the Fund’s largest holding, continued to perform well on the heels of a strong iPhone 6 launch and an accelerated capital return program. Healthcare stocks Amgen, Cerner, Express Scripts, and AbbVie all were among the Fund’s top ten performers for the second half of the year. Looking ahead to 2015, we would offer the following thoughts. We continue to be constructive on stocks for many of the same reasons we have discussed in prior letters: sustained accommodative monetary policy from global central banks, a low interest rate environment, increased merger and acquisition activity as companies look to bolster growth using their ample balance sheets, and a healthy corporate profit outlook as earnings have continued to rise and beat analyst expectations. According to data from FactSet, analysts’ earnings estimates for the fourth quarter 2014 (+1.1%) and for the year 2015 (+7.7%) have both been cut dramatically, almost entirely due to the drop in energy producers’ profit projections. As we have witnessed over several quarters, reduced earnings expectations have been advantageous for the stock market, with more room for upside surprises once the bar has been lowered. With the equity rally standing just months shy of its sixth birthday, stock valuations have garnered more attention. Nevertheless, earnings are expected to continue to grow at a mid-to-high single digit rate, allowing the market to potentially appreciate without P/E multiple expansion. Financial markets will not be without volatility in the coming year, however. The Fed faces the unenviable task of weaning the U.S. economy off of an unprecedented amount of monetary stimulus at the same time the rest of the world contemplates easing. This divergence of monetary policy will undoubtedly lead to investor angst as markets attempt to forecast the path of global interest rates. Inflation has shown no signs of increasing and the drop in oil should only exacerbate the matter. More importantly, wage growth has been anemic, with annualized hourly wage growth dropping to 1.65% in the latest jobs report. We believe that the Fed will exercise self-proclaimed “patience” in raising rates domestically, and easy monetary policy abroad will likely keep foreign rates low, further anchoring Wall Street Journal, “Behind a Bad Year for Active Managers”, January 5, 2015 U.S.rates. The guessing game, of when and by how much the Fed moves, may lead to choppy trading for stocks. As the Fund witnessed firsthand last year, the sharp decline in the price of oil and subsequent debate over the ultimate winners and losers, will continue to influence the direction of trades as we enter 2015. As 2014 came to a close, the price of West Texas Intermediate crude oil had dropped roughly 50% from its June high. Multiple explanations have been given for the decline, with a global economic slowdown and excess supply being the two most common. We tend to side with the latter. The Organization of the Petroleum Exporting Countries has decided not to cut production, regardless of some member nations’ precarious financial positions. Despite the drop in the price of oil, U.S. shale producers have continued to ramp up productions as producers have gained efficiencies and decreased their marginal costs. We cannot ignore the fact that we are likely entering an age of energy surplus, with the days of $100/barrel oil behind us for the time being. The impacts of this shift will vary: (i) there is the immediate impact, seen in the decline in stock prices of energy producers; (ii) the implicit positive impact to consumers of cheaper gasoline to fuel their cars and cheaper heating oil to warm their homes; and (iii) the ancillary impacts on geopolitics. The thawing of the relationship between the U.S. and Cuba can no doubt be partially tied to Venezuela no longer being able to prop up the Cuban economy due to the impact of the oil price drop on Venezuela’s balance sheet. We will be closely monitoring the changing landscape as we look for investable opportunities in the coming year. We believe that the equity market is poised to potentially continue its course of positive performance heading into 2015, although likely not at the pace we’ve seen in the last several years. Risks in the form of economic contagion from overseas, ambiguous monetary policy, and unforeseen geopolitical tensions are present, and we would anticipate volatile trading similar to the second half of 2014, as opposed to the first half. Amidst the volatility, we anticipate that the Healthcare sector can continue to outperform the overall market as earnings growth should continue to trend above market while investors may look to the traditionally defensive sector as a potential refuge. In addition to overweighting Healthcare, we are positioning the Fund to overweight the Technology sector, as valuations and growth prospects across multiple tech segments continue to look attractive. Best wishes for a peaceful and healthy New Year. Sincerely, Daniel Buckley Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. 2 Fund holdings are subject to change and are not recommendations to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments found in this report. Performance data quoted represents past performance; past performance does not guarantee future results. This report must be preceded or accompanied by a prospectus. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Price-to-earnings (P/E) ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Distributed by Quasar Distributors, LLC. February 2015 3 FUND PERFORMANCE December 31, 2014 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the Appleton Equity Growth Fund, S&P 500®Index and the Russell 1000 Growth Index Average Annual Total Returns* 1 Year 3 Year 5 Year 10 Year Appleton Equity Growth Fund 2.98% 14.98% 11.72% 5.74% S&P 500®Index 13.69% 20.41% 15.45% 7.67% Russell 1000 Growth Index 13.05% 20.26% 15.81% 8.49% The S&P 500®Index is a capitalization-weighted index composed of 500 domestic common stocks. Most of the stock in the S&P 500®Index are issued by the 500 largest companies, in terms of the aggregate market value of their outstanding stock, and are generally listed on NYSE. The Russell 1000 Growth Index measures the performance of large- and mid-capitalization growth sectors of the U.S. equity market. The Russell 1000 Growth Index is a subset of the Russell 1000®Index, which measures the performance of the large-capitalization sector of the U.S. equity market. This chart assumes an initial gross investment of $10,000 made on December 31, 2004. Returns shown include the reinvestment of all dividends. Past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 4 EXPENSE EXAMPLE December 31, 2014 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2014 through December 31, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Six Months Ended December 31, 2014” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund’s and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Annualized Net Expense Ratio Beginning Account Value Ending Account Value Expenses Paid During the Six Months Ended December31, 2014 July1, 2014 December31, 2014 December31, 2014* Actual 1.50% $ $ $ Hypothetical (5% annual return before expenses) 1.50% *Expenses are equal to the Fund’s annualized net expense ratio, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. TABULAR PRESENTATION OF SCHEDULE OF INVESTMENTS As of December 31, 2014 (Unaudited) Sector % of Net Assets Information Technology 23.4% Health Care 18.0% Financials 14.2% Industrials 13.4% Consumer Discretionary 12.8% Energy 5.8% Consumer Staples 5.5% Materials 4.9% Money Market Fund 2.2% Liabilities in Excess of Other Assets (0.2%) 100.0% 5 SCHEDULE OF INVESTMENTS December 31, 2014 Shares Market Value Common Stocks — 98.0% Consumer Discretionary— 12.8% Delphi Automotive PLC $ Dunkin’ Brands Group, Inc. Home Depot, Inc. Priceline.com, Inc. * Starbucks Corp. The Walt Disney Co. Consumer Staples — 5.5% Church & Dwight Co., Inc. Costco Wholesale Corp. PepsiCo, Inc. Energy — 5.8% Continental Resources, Inc. * EOG Resources, Inc. Halliburton Co. Schlumberger Ltd. Financials — 14.2% American Tower Corp. Bank Of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Health Care — 18.0% Abbott Laboratories AbbVie, Inc. Amgen, Inc. Cerner Corp. * Express Scripts Holding Co. * Perrigo Co. Thermo Fisher Scientific, Inc. Valeant Pharmaceuticals International, Inc. * The accompanying notes are an integral part of these financial statements. 6 SCHEDULE OF INVESTMENTS, continued December 31, 2014 Shares Market Value Industrials — 13.4% Chicago Bridge & Iron Company N.V. $ Precision Castparts Corp. Roper Industries, Inc. Union Pacific Corp. United Rentals, Inc. * Wabtec Corp. Information Technology — 23.4% Akamai Technologies, Inc. * Apple, Inc. eBay, Inc. * Facebook, Inc. * Google, Inc. Class A * Google, Inc. Class C * IAC/InterActiveCorp Palo Alto Networks, Inc. * Verisign, Inc. * Visa, Inc. Materials — 4.9% Ecolab, Inc. The Dow Chemical Company U.S. Silica Holdings, Inc. Total Common Stocks (Cost $12,306,374) Short-Term Investment — 2.2% MoneyMarketFund—2.2% 400,031Fidelity Money Market Portfolio Select Class, 0.02% (a) Total Short-Term Investment (Cost $400,031) Total Investments — 100.2% (Cost $12,706,405) Liabilities in excess of other assets — (0.2)% $ Percentages are stated as a percent of net assets. * Non-income producing. (a)Represents annualized seven-day yield at December 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLP (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 Assets Investments, at market value (cost $12,706,405) $ Cash Receivable for Fund shares sold Dividends, reclaims and interest receivable Prepaid expenses Total Assets Liabilities: Investment advisory fees Payable to other affiliates Professional fees Accrued expenses and other liabilities Total Liabilities Total Net Assets $ Net Assets Consist of: Capital Stock $ Accumulated net investment loss - Undistributed net realized gain on investments Net unrealized appreciation of investments Total Net Assets $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 STATEMENT OF OPERATIONS Year Ended December 31, 2014 Investment Income: Dividend income (net of foreign taxes withheld of $1,633) $ Interest income 59 Total Investment Income Expenses: Investment advisory fees Distribution expenses Transfer agent fees Accounting services fees Administration fees Trustees’ fees and expenses Other expenses Professional fees Reports to shareholders Custodian fees Registration fees Insurance expense Total Expenses Fees waived and expenses reimbursed by Adviser ) Net Expenses Net Investment Loss ) Realized andUnrealized Gain(Loss) onInvestments Net realized gain on investment transactions Change in unrealized appreciation of investments ) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS Operations: Year Ended December 31, 2014 Year Ended December 31, 2013 Net investment loss $ ) $ ) Net realized gain on investment transactions Change in unrealized appreciation of investments ) Net increase in net assets from operations DistributionstoShareholders: Net investment income - - Net realized gain ) - Total distributions to shareholders ) - CapitalShare Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends - Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Increase in Net Assets Net Assets: Beginning of year End of year $ $ Capital Share Transactions (in shares): Year Ended December 31, 2014 Year Ended December 31, 2013 Shares sold Shares issued in reinvestment of dividends - Shares redeemed ) ) Net increase in shares outstanding Shares outstanding: Beginning of year End of year The accompanying notes are an integral part of these financial statements. 10 FINANCIAL HIGHLIGHTS Per Share Data: Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Net asset value, beginning of year $ Income (loss) from operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from operations ) Less distributions: Dividends from investment income - - ) - - Dividends from realized gains ) - Total distributions ) - ) - - Net asset value, end of year $ Total return % % % %) % SupplementalDataandRatios: Net assets, end of year $ Ratio of net expenses to average net assets %1 % Ratio of net investment income (loss) to average net assets %)1 %) % %) %) Portfolio turnover rate 30
